Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       18-SEP-2020
                          SCWC-XX-XXXXXXX
                                                       08:15 AM
          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                 U.S. BANK NATIONAL ASSOCIATION,
          as Owner Trustee of the SN 2011-A REO Trust,
                  Respondent/Plaintiff-Appellee,

                                vs.

   BUDGET PRINTERS, INC., ALVIN S. ISHIHARA, and NORIKO SOTTA,
                Petitioners/Defendants-Appellants,

                                and

        MADELINE N. MIURA-ISHIHARA; DEPARTMENT OF LABOR &
   INDUSTRIAL RELATIONS, STATE OF HAWAIʻI; CITY BANK, a Hawaiʻi
  corporation, now known as Central Pacific Bank; DEPARTMENT OF
          TAXATION, STATE OF HAWAIʻI; LILY A. ISHIHARA,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 1CC09-1-1112)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
     and Circuit Judge Chang, assigned by reason of vacancy)

          Petitioners/Defendants-Appellants’ Application for
Writ of Certiorari, filed on July 24, 2020, is hereby rejected.
          DATED:   Honolulu, Hawaiʻi, September 18, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Gary W.B. Chang